district court lacked jurisdiction. See id. We therefore conclude that the
district court did not err in denying appellant's motion. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                                   J.
                                         ‘°‘4/11%
                                   Douglas


                                                                   J.
                                   Saitta


cc: Hon. Linda Marie Bell, District Judge
     Sammy Earl Collins
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     2